Citation Nr: 0531466	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-26 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left knee injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for a geographic tongue.

4.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbar strain.

5.  Entitlement to an initial rating in excess of 10 percent 
for obsessive compulsive disorder, for the period prior to 
March 31, 1999.

6.  Entitlement to a rating in excess of 50 percent for 
obsessive compulsive disorder, for the period subsequent to 
March 31, 1999.

7.  Entitlement to an initial compensable rating for tinea 
pedis.

8.  Entitlement to an initial compensable rating for 
hyperhidrosis of the bilateral axillae.

9.  Entitlement to an initial compensable rating for 
seborrheic keratosis of the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1979 and June 1981 to June 1995.  

This was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1995 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in North Little Rock, Arkansas, 
(hereinafter RO).  The development with respect to the issues 
of entitlement to service connection for sinusitis and an 
initial rating in excess of 10 percent for obsessive 
compulsive disorder, for the period prior to March 31, 1999 
has been accomplished, and this case is now ready for 
appellate review of those issues.  The remaining issues on 
appeal require additional development, and will be addressed 
in the REMAND portion of the decision below.   



FINDINGS OF FACT

1.  The weight of the evidence of record is against a 
conclusion that the veteran has a current disability due to 
sinusitis as a result of in-service symptomatology or 
pathology.  

2.  For the period prior to March 31, 1999, obsessive 
compulsive disorder resulted in no more than mild social and 
industrial impairment and did not result in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss. 

CONCLUSIONS OF LAW

1  The veteran does not have a current disability due to 
sinusitis that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005). 

2.  The criteria for a rating in excess of 10 percent for 
obsessive compulsive disorder prior to March 31, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Diagnostic Code 
(DC) 9404 (2005); 38 C.F.R. § 4.132, DC 9404 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of the claims 
adjudicated herein and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims 
adjudicated below.  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal. 

In a March 2004 letter, the RO informed the veteran of the 
provisions of the VCAA.  
More specifically, this letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to his claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
provide any additional evidence or information he had 
pertaining to his claims.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed March 1996 statement of 
the case (SOC) and multiple supplemental statements of the 
case (SSOCs), in which the veteran and his representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the veteran's claims, and that the March 1996 SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to the benefits sought.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the most recent SSOC completed in December 2004 contained 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims adjudicated below as been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of these claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
adjudicated herein under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding any of the issues adjudicated below for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Sinusitis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records contain some 
isolated references to treatment for sinusitis, to include in 
March 1977 and January 1987.  The veteran also reported 
having problems with his sinuses in May 1989.  A medial 
history compiled in conjunction  with the April 1995 
separation examination was negative for sinusitis, and the 
examination of the sinuses was negative at that time.  

The post-service evidence includes reports from an August 
1999 VA examination which resulted in the diagnosis of 
"[a]llergic rhinitis, chronic in nature, not sinusitis."  
Also of record is a February 2000 medical opinion from a VA 
physician, who stated that he had reviewed all the evidence 
of record contained in the claims file prior to his 
examination of the veteran.  Following review of this 
evidence and the examination of the veteran, the examiner 
concluded there was "no evidence of any acute sinusitis."  
A February 2000 CT scan of the paranasal sinuses reveal 
minimal mucosal hypertrophy and an absent bony partition 
"between [the] left ICA and roof of the sphenoid sinus on 
the left side." 

The chief of the otolaryngology section of a VA medical 
center completed a report in May 2000, who after reviewing 
the entire evidence of record, including the results from the 
February 2000 CT scan referenced above which he interpreted 
as revealing "no evidence at all of sinusitis," concluded 
as follows:

In reviewing all material available to 
date, I failed to find any convincing 
evidence to suggest that this individual 
has or has had sinusitis . . . It is my 
opinion that this does not constitute a 
service connected problem.  

Applying the pertinet legal criteria to the facts summarize 
above, review of the evidence reveals no competent medical 
evidence indicating the veteran has a current disability 
associated with sinusitis that his the result of service.  In 
fact, the competent medical evidence addressing this of 
record; namely, the VA medical opinions dated in February and 
May 2000, found, in substance, that the veteran does not have 
a current disability associated with sinusitis that was 
incurred in service.  With regard to the assertions of the 
veteran that he does currently have disability due to 
sinusitis as a result of service, the Board certainly 
respects his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, the Board finds that the probative value of this 
subjective positive evidence is outweighed by the more 
objective negative evidence represented by the VA medical 
opinions set forth above, as well as the negative service 
separation examination.  Therefore, the claim for service 
connection for sinusitis must be denied.  Gilbert, 1 Vet. 
App. at 49.


B.  Initial Rating in Excess of 10 
percent for Obsessive Compulsive 
disorder, for the period prior to March 
31, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The ratings for psychiatric impairment changed during the 
pendency of the appeal, 
effective November 7, 1996.  Where a law or regulation 
(particularly pertaining to the Rating Schedule) changes 
after a claim has been filed, but before the administrative 
and/or appeal process has been concluded, both the old and 
new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) (West 2002), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).  Therefore, 
adjudication of this issue must  include consideration of 
both the old and the new criteria. 

Under the "old" criteria in effect prior to November 7, 
1996, a 10 percent rating was assigned for a psychoneurosis, 
such as obsessive compulsive disorder, where there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, DC 
9404 (1995).  Definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, and efficiency levels 
as to produce definite industrial impairment warranted a 30 
percent rating.  Id.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).

Under the "new" criteria which became effective November 7, 
1996, occupational and social impairment from psychiatric 
disorders, such as obsessive compulsive disorder, resulting 
in mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or for symptoms controlled by 
continuous medication warrants a 10 percent rating. 38 C.F.R. 
§ 4.130, DC 9494 (2005).  Occupational and social impairment 
due to psychiatric disorders, such as obsessive compulsive 
disorder, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent disability 
rating.  38 C.F.R. § 4.130, DC 9404 (2005).

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  Service connection for a 
disability characterized as "obsessive compulsive disorder, 
panic disorder without agoraphobia," was granted by a 
November 1995 rating decision.  A 10 percent was assigned for 
this disability under DC 9404.  The veteran expressed 
disagreement with this initial rating, and during the 
pendency of this appeal, the rating for this disability was 
increased to 50 percent, effective form March 31, 1999, by a 
January 2000 rating decision.  Thus, there remains for 
adjudication the issue of entitlement to a rating in excess 
of 10 percent for obsessive compulsive disorder for the 
period prior to March 31, 1999.  Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. (1993).  

Reviewing the evidence of record, the RO assigned March 31, 
1999, as the date for the assignment of a 50 percent rating 
for obsessive compulsive disorder because a VA examination of 
that date showed increased psychiatric disability, resulting 
in a Global Assessment of Functioning (GAF) score of 49, 
which corresponds, approximately, to a level of serious 
impairment in social, occupational or school functioning.  
Review of the evidence dated prior to this examination simply 
reveals no clinical record which demonstrates such 
psychiatric impairment.  In this regard, the only relevant 
post-service clinical evidence of record dated prior to March 
31, 1999, are reports from a September 1995 VA psychiatric 
examination which did not include a GAF score and noted no 
significant findings upon the mental status examination.  In 
particular, the veteran's thought processes were "logical 
and tight," and no memory loss was demonstrated.  Judgment 
was adequate and insight was described only as "somewhat 
limited."  These minimal findings were consistent with the 
veteran's psychiatric state at the time of his separation 
from service, as an addendum to the veteran's April 1995 
service separation examination noted the veteran's obsessive 
compulsive disorder was "[t]reated with Zoloft with good 
results."  

Applying the old and new criteria to the findings from the 
September 1995 VA psychiatric examination, clearly, these 
findings do not represent more than "mild" impairment 
resulting from the service-connected psychiatric disorder.  
As such, a rating in excess of 10 percent under the old 
criteria codified at 38 C.F.R. § 4.132, DC 9404 (1995) is not 
warranted.  In addition, as these findings did not reveal any 
objective evidence of occupational impairment resulting from 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment or mild memory loss, 
a rating in excess of 10 percent under the new criteria 
codified 38 C.F.R. § 4.130 DC 9404 (2005) is not warranted.  
In short, the Board finds that as the criteria for a rating 
in excess of 10 percent for the veteran's service connected 
psychiatric disorder were not shown to have been met prior to 
March 31, 1999, a rating in excess of 10 percent for the 
veteran's obsessive compulsive disorder prior to that time is 
not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §  
3.400(o).  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected psychiatric disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

To the extent that the veteran asserts a much more 
debilitating condition due to his service connected obsessive 
compulsive disorder prior to March 31, 1999, than was 
demonstrated by the pertinet objective clinical evidence 
prior to that time, the Board fully respects the veteran's 
sincere assertions in this regard.   However, it finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for sinusitis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
obsessive compulsive disorder, for the period prior to March 
31, 1999, is denied. 


REMAND

The Board concludes that additional development is necessary 
with regard to the issues of entitlement to an initial rating 
in excess of 10 percent for postoperative residuals of a left 
knee injury, an initial rating in excess of 10 percent for a 
geographic tongue, an initial rating in excess of 20 percent 
for chronic lumbar strain, a rating in excess of 50 percent 
for obsessive compulsive disorder for the period subsequent 
to March 31, 1999, and initial compensable ratings for tinea 
pedis, hyperhidrosis of the bilateral axillae, and seborrheic 
keratosis of the left thigh.  

Review of the evidence of record leads the Board to conclude 
that VA examinations are necessary with respect to the issues 
set forth above in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The duty to assist under the VCAA 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
The United States Court of Appeals for Veterans Claims has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see also 38 C.F.R. § 3.326 (2005).  In this 
regard, the most recent VA  examinations for some of the 
disabilities at issue were conducted over 10 years ago, and 
while the record reveals VA outpatient treatment records 
dated through 2004, there are inadequate findings contained 
therein or elsewhere as to the current level of disability 
associated with the service connected disorders at issue to 
allow for meaningful adjudication, particularly given changes 
to the criteria for rating disabiities of the skin (effective 
from August 30, 2002) and the spine (effective from September 
23, 2002 and September 26, 2003) promulgated during the 
pendency of the veteran's appeal.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The veteran should be afforded VA 
orthopedic, skin and psychiatric 
examinations, or any other VA examination 
found to be appropriate, for the specific 
purpose of obtaining the clinical 
information necessary to the rate the 
veteran's service connected knee, back, 
psychiatric and skin disabilities.  The 
claims file should be made available to 
each examiner.  

2.  Following the development requested 
above, the claims that have been remanded 
should be readjudicated by the RO.  To 
the extent this adjudication does not 
result in a complete grant of all 
benefits sought by the veteran in 
connection with these claims, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on these 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


